Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This is a non-final, first office action on the merits. claims 1-20 are presented for examination. 
With regard to the art rejection under 35 USC 103 – No art rejections have been put forth in the rejection for the reason found in the “Allowable Subject Matter” section found below. 
With regard to the rejection under 35 USC 101 – No rejections have been put forth in the rejection for the reason found in the “Allowable Subject Matter” section found below. 


Continuation
This application is a continuation of U.S. application 14/969,689 (filed 12/15/2015, now U.S. Patent No. 11,068,818). See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
Claim 1-20 of this application is patentably indistinct from claims 1-4, 4, 9-16, and 20-21 of Application No. 14/969,689 (filed 12/15/2015, now U.S. Patent No. 11,068,818). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Application 17/337,716
Application 14/969,689
Claims 1, 9, and 15
Claims 1 and 13
Claims 2, 10, and 16
Claims 2 and 14
Claims 3, 11, and 17
Claims 3 and 15
Claims 4, 12, and 18
Claims 4 and 16
Claims 5, 13, and 19
Claims 9 and 20
Claims 6, 14, and 20
Claims 10 and 21 
Claim 7
Claims 11
Claim 8
Claims 12


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected based claim. 
Regarding the 35 USC 101 rejection, Based on the claim language and UPTO Guidance, as a whole, the claim limitations that are indicative of integration into a practical application when recited in a claim with a judicial  exception include: at 2A, Prong 2 – improving computing technology; due to the combination as the claims are now directed to a solution rooted in technology based on training a predictive model and adapt to changing condition; automatically assign data to a segment; automatically schedule a series of communications is a meaningful implementation. 
Regarding the 35 USC 103 rejection, Closest prior art to the invention include Morgan et al. US 2014/0114872 disclose system and method for managing voluntary employee benefit plans, Gray et al US 2014/0358591 disclose system and method for providing a disability insurance claim triage platform, and Libman US 7,860,744 system and method for automatically providing personalized notices concerning financial products and/or services, and Dave, Kushal, Steve Lawrence, and David M. Pennock. "Mining the peanut gallery: Opinion extraction and semantic classification of product reviews." Proceedings of the 12th international conference on World Wide Web. 2003. None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, 9, and 15 (ii) train at least one predictive model with results from current transactions such that the at least one predictive model adapts to changing conditions; of a set of potential employee segments, based on at least one predictive model (iii) automatically assign each employee to an employee segment, of a set of potential employee segments, based on at least one predictive model, information in the employee status database, and historical buying behaviors associated with voluntary purchases of group benefit insurance products offered for sale by the insurer directly to other employees of other employers, said set of potential employee segments including a budget-stretchers segment an information-seekers segment an up-and-coming segment an under-pressure segment and a mature-and-secure segment. The reason for not applying art rejection under 35 USC 103 of Claims 1-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bundorf, M. Kate. "Employee demand for health insurance and employer health plan choices." Journal of Health Economics 21.1 (2002): 65-88.
Moturu et al. US 2017/0004260: Method for providing health therapeutic interventions to a user. 
Prakash et al. US 2016/0012194: Facilitating integrated behavioral support through personalized adaptive data collection. 
Mun et al. US 2014/0067706: System and method for analyzing and reporting health plan management performance. 
Joao US 2011/0119094: Apparatus and method for providing employee benefits and/or employee benefits information. 
Ryan et al. US 2003/0187768: Virtual finance/insurance company. 
Callen et al. US 6,332,125: Providing termination benefits for employees. 
Donnelli WO2007/092561: Method for assessing of health insurance risk profiles and providing a policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623